 


EXHIBIT 10.4


 


3M COMPANY

3M 2008 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR U.S. EMPLOYEES

 

[PARTICIPANT NAME]

 

1.  Grant of Restricted Stock Units.  This Agreement confirms that on [GRANT
DATE] (the “Grant Date”), 3M Company (the “Company”) granted you Restricted
Stock Units (the “Restricted Stock Units”) with respect to [NUMBER OF SHARES
GRANTED] shares of Common Stock of the Company, subject to the terms and
conditions of this Agreement and the 2008 Long-Term Incentive Plan (the “2008
Plan”).

 

2.  Definitions.  Capitalized terms used and not defined herein shall have the
same meaning as in the 2008 Plan.

 

[3.  Vesting of Restricted Stock Units.  Your Restricted Stock Units will vest
on February 9, 2012, as long as you remain employed by the Company or an
Affiliate from the Grant Date until the vesting date or if you Retire before
such vesting date; provided that such Restricted Stock Units will vest
immediately in the event of your death or “disability”  within the meaning of
section 409A(a)(2)(C) of the Code (upon your demonstration to the satisfaction
of the Committee that you are so “disabled”) before such date.  In the event
that you Retire on or before October 1, 2009, a portion of these Restricted
Stock Units (75% of such Units if your last day in active status is during the
first quarter of 2009, 50% if your last day in active status is during the
second quarter of 2009, and 25% if your last day in active status is in the
third quarter of 2009) will be forfeited on the effective date of your
Retirement and the remainder of these Restricted Stock Units will still vest on
the vesting date.  Once the Restricted Stock Units have vested, the Company will
issue in your name and promptly deliver to you the number of shares of Common
Stock equal to the number of your vested Restricted Stock Units (less any
amounts required to be withheld for tax purposes).  Until your Restricted Stock
Units have vested and resulted in the issuance to you of actual shares of 3M
Common Stock, they may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of.]

 

[3.  Vesting of Restricted Stock Units.  Your Restricted Stock Units will vest
on February 9, 2012, as long as you remain employed by the Company or an
Affiliate from the Grant Date until the vesting date or if you Retire before
such vesting date; provided that such Restricted Stock Units will vest
immediately in the event of your death or “disability” within the meaning of
section 409A(a)(2)(C) of the Code (upon your demonstration to the satisfaction
of the Committee that you are so “disabled”) before such date.  In the event
that you Retire before the vesting date, a portion of these Restricted Stock
Units (determined by multiplying the entire number of such Restricted Stock
Units by a fraction, the numerator of which is the number of months between your
Retirement date and the vesting date and the denominator of which is the number
of months between the Grant Date and the vesting date) will be forfeited on the
effective date of your Retirement and the remainder of these Restricted Stock
Units will still vest on the vesting date.  Once the Restricted Stock Units have
vested, the Company will issue in your name and promptly deliver to you the
number of shares of Common Stock equal to the number of your vested Restricted
Stock Units (less any amounts required to be withheld for tax purposes).  Until
your Restricted Stock Units have vested and resulted in the issuance to you of
actual shares of 3M Common Stock, they may not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of.]

 

4.  Dividend Equivalents.  During the Restricted Period of these Restricted
Stock Units, the Company will credit to an account on your behalf Dividend
Equivalents equal to the amount of dividends that would have been paid on these
Restricted Stock Units had you actually owned the same number of shares of
Common Stock of the Company.  On the vesting date of these Restricted Stock
Units, the Company will pay you in cash the amount of these accumulated Dividend
Equivalents; provided, however, that in the event any or all of these Restricted
Stock

 

 

1

--------------------------------------------------------------------------------


 

Units are forfeited prior to such date then the accumulated Dividend Equivalents
attributable to such forfeited Restricted Stock Units will be forfeited as well.

 

5.  Responsibility for Taxes.  As a condition of the vesting of these Restricted
Stock Units (as well as the Dividend Equivalents attributable to such Restricted
Stock Units), you agree to assist the Company and/or your employer in satisfying
all withholding and payment on account obligations resulting from such vesting. 
In this regard, you authorize the Company and/or your employer to withhold all
applicable income, payroll or other taxes legally payable by you from your wages
or other cash compensation paid to you by the Company and/or your employer or
from proceeds of the sale of shares of Common Stock.  Alternatively, the Company
may (1) sell or arrange for the sale of shares of Common Stock that you acquire
to meet the withholding obligation for these taxes, and/or (2) withhold in
shares of Common Stock, provided that the Company only withholds the amount of
shares of Common Stock necessary to satisfy the minimum withholding amount.  If
the Company or your employer satisfies the obligation for these taxes due in
connection with Restricted Stock Units by withholding a number of shares of
Common Stock as described herein, you will be deemed to have been issued the
full number of shares of Common Stock subject to these Restricted Stock Units,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the taxes due as a result of the vesting of the
Restricted Stock Units.

 

6.  Nature of Grant.  In accepting the grant of these Restricted Stock Units,
you acknowledge that:

 

                (a)           the 2008 Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the 2008 Plan;

 

                (b)           the grant of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of restricted stock units, or benefits in lieu of
restricted stock units, even if restricted stock units have been granted
repeatedly in the past;

 

                (c)           all decisions with respect to future restricted
stock unit grants, if any, will be at the sole discretion of the Compensation
Committee of the 3M Board of Directors;

 

                (d)           your participation in the 2008 Plan shall not
create a right to further employment with your employer and shall not interfere
with the ability of your employer to terminate your employment relationship at
any time with or without cause;

 

                (e)           the Restricted Stock Units are not part of your
regular or expected compensation for any purpose, including, but not limited to,
calculating any severance payments, bonuses, life insurance, disability, pension
or retirement benefits or similar payments;

 

                (f)            the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the 2008 Plan, or your acquisition or sale of the underlying
shares of Common Stock; and

 

(g)           you are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the 2008 Plan
before taking any action related to the 2008 Plan.

 

                7.  Governing Law.  These Restricted Stock Units and the
provisions of this Agreement are governed by, and subject to, the laws of the
State of Delaware, as provided in the 2008 Plan.

 

                For purposes of litigating any dispute that arises concerning
the grant of these Restricted Stock Units or this Agreement, you and the Company
agree and consent to the jurisdiction of the State of Minnesota, and agree that
such litigation shall be conducted in the courts of Ramsey County, Minnesota, or
the federal courts for the United States for the District of Minnesota, where
this grant is made and/or to be performed.

 

 

2

--------------------------------------------------------------------------------


 

                8.  Entire Agreement.  The 2008 Plan and this Agreement
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter contained herein.

 

By accepting the grant of these Restricted Stock Units, you agree to all of the
terms and conditions described above and in the 2008 Plan.

 

 

3

--------------------------------------------------------------------------------